Citation Nr: 1309888	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  09-10 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2007 and December 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In the May 2007 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 70 percent rating effective from September 7, 2006.  The Veteran thereafter perfected an appeal of the assigned rating decision.

In the December 2008 rating decision, the RO denied entitlement to a TDIU, and the Veteran filed a timely notice of disagreement with this decision that same month.  While the RO never issued the Veteran a statement of the case responsive to his claim of entitlement for a TDIU, the Board nevertheless finds that it is part of the claim for an increased rating for PTSD and is, therefore, currently before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In addition to the physical claims file, there is a virtual file associated with the Veteran's claims.  A review of the claims file reveals that there is some evidence associated with the virtual file that is not contained in the physical file and was not reviewed by the RO prior to issuing its last adjudication of the Veteran's claims.  However, in the decision below, the Board has granted the Veteran's claim for TDIU, and thus, there is no prejudice in adjudicating the claim at this time.

The issue of entitlement to an initial disability rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for service-connected for PTSD (rated 70 percent disabled), tinnitus (rated 10 percent disabled), and malaria (rated noncompensable).  His combined disability rating is 70 percent.

2.  The evidence shows that the Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  However, in the decision below, the Board has granted the Veteran's claim for TDIU, and therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the requirements of the law have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran has the following service-connected disabilities:  PTSD, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; and, malaria, rated noncompensable.  The combined service-connected disability rating is 70 percent.  Therefore, the schedular criteria for TDIU have been met.

Moreover, the Board notes that the Veteran has been unemployed throughout the appeal period.  He lasted worked in July 2006 when he was terminated from his job as a pilot. 

The Veteran is currently 62 years of age.  He attended three years of college.  He had been trained as a pilot and attended classes for a business degree as a part of a vocational rehabilitation program in 2008 and 2009.  His last four jobs had been as a pilot, but none lasted more than two years.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Veteran has asserted throughout the appeal period that he is unemployable due to his PTSD.  He indicated in a June 2007 written statement that he had been fired from every job he had for the past 21 years.  He noted that this was usually related to his inability to interact well with coworkers and associates.  He was most recently fired in July 2006 due to altercations with his copilot and another employee.

When the Veteran underwent VA examination in February 2007, PTSD and major depressive disorder were diagnosed.  The examiner noted the Veteran's history of having altercations with coworkers and clients while working various jobs, some of which led to his employers firing the Veteran.

In July 2009, the Veteran underwent VA examination during which the examiner commented that the Veteran was able to establish and maintain effective work and social relationships, was competent, and could perform his activities of daily living.  However, the examination report reflects that the Veteran was not asked to report his employment history during this examination.  Therefore, the opinion provided by the July 2009 VA examiner is afforded relatively little probative weight, as it did not consider all of the relevant history.

In a May 2010 written statement, the Veteran clarified that he had worked as a pilot his entire adult life.

In a June 2010 written statement, a private physician indicated that a diagnosis of PTSD was disqualifying for a Federal Aviation Administration (FAA) medical certificate, but that a special issue may be applied for after evaluation and treatment, on a case-by-case basis.

In a January 2013 written statement, the Veteran's treating psychologist and physician indicated that they saw him for combat-related PTSD since June 2011.  It was noted that he had significant PTSD symptoms and experienced a great deal of anger, grief, and loss associated with his PTSD.  While he has participated in treatment, the Veteran continued to be diagnosed as having PTSD and major depressive disorder, which is a common comorbid condition of PTSD.  He experienced intrusive thoughts, nightmares, flashbacks, emotional distress, and physical symptoms associated with PTSD.  He had frequent problems sleeping and concentrating, and he was not always up to the task of completing school work.  He had withdrawn from as many as twenty classes in four years.  His Global Assessment of Functioning (GAD) score was 52, and they indicated that the Veteran's symptoms caused considerable vocational and social impairment.  He had had worked as a commercial pilot for his entire post-military career, but he had not worked since 2005.  They noted that the Veteran was no longer eligible to receive a Medical Certificate, which is required by the FAA to fly.  His current medication regime for treating PTSD and major depressive disorder also prevented him from obtaining such a certificate.  Therefore, even if his symptoms could be reduced, he would still be unable to fly unless he discontinued the medications that were instrumental in reducing his symptoms.  In their professional opinion, the Veteran was unable to obtain and maintain successful, competitive employment as a result of his PTSD and major depressive disorder, which is part of his overall PTSD syndrome and could not be portioned out as a separate disorder.

The Board finds that the January 2013 written statement is highly probative evidence on the issue of whether the Veteran is unemployable due to his service-connected disabilities.  The opinion is provided by his treating physician and psychologist who accurately detailed his work history and provided a rationale as to why his PTSD and associated major depressive disorder prevent him from obtaining or retaining substantially gainful employment.

Moreover, the Board notes that, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 , which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to service-connected condition.  

During his January 2013 Board hearing, the Veteran reiterated that he had been fired from many jobs because he could not interact well with others, particularly those in authority.  He also stated again that he was unable to succeed in vocational rehabilitation due to his inability to concentrate and remember things.

Based on the foregoing, the Board finds that there is reasonable doubt as to whether the Veteran is unemployable due to his service-connected disabilities.  The most probative evidence of record on the issue of whether the Veteran is unemployable due to his service-connected disabilities is the written statement and opinion provided by his VA psychologist and physician in January 2013.  It is well-reasoned, considers the Veteran's employment history, and is provided by clinicians who treat the Veteran on a regular basis.  As such, the Board finds that the evidence in favor of the Veteran's claim is more probative than that against it.  

To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  Based on the evidence of record, the Board finds that the Veteran is unemployable due to his service-connected disabilities.  Accordingly, the Board concludes that TDIU is warranted.



ORDER


Subject to the provision governing the award of monetary benefits, entitlement to TDIU is granted.



REMAND

The Board finds that the claim of entitlement to an initial disability rating in excess of 70 percent for PTSD must be remanded for additional development prior to final adjudication of the claim.

The Veteran last underwent a VA examination to evaluate the severity of his PTSD symptoms in July 2009.  It appears from the January 2013 written statement provided by the Veteran's VA psychologist that his symptoms may have worsened since he was last afforded this examination.  Therefore, the Board finds that a more recent VA examination would be helpful in ascertaining the current severity and manifestations of his service-connected PTSD.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In addition, on remand, the RO/AMC should ensure that all relevant records of VA treatment have been sought for association with the VA electronic or paper claims file.  See 38 U.S.C.A. § 5103A(a)-(c).  The Veteran specifically noted during his January 2013 Board hearing that he had seen his VA psychiatric care provider one week earlier, but a review of the virtual file reveals that the last VA psychiatric treatment records obtained are dated in February 2012.


Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should also obtain any outstanding VA treatment records dated from February 2012 to the present.

2.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.  

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

To the extent possible, the examiner should distinguish between symptoms associated with the service-connected PTSD and any symptoms associated with a nonservice-connected disorder.  If the examiner is unable to distinguish the symptomatology, the examiner should so state in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


